Name: Commission Regulation (EC) NoÃ 1794/2004 of 15 October 2004 reducing, for the 2004/05 marketing year, the amount of aid to producers of certain citrus fruits following an overrun of the processing threshold in certain Member States
 Type: Regulation
 Subject Matter: Europe;  economic policy;  agri-foodstuffs;  plant product
 Date Published: nan

 16.10.2004 EN Official Journal of the European Union L 317/18 COMMISSION REGULATION (EC) No 1794/2004 of 15 October 2004 reducing, for the 2004/05 marketing year, the amount of aid to producers of certain citrus fruits following an overrun of the processing threshold in certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits (1), and in particular Article 6 thereof, Whereas: (1) Article 5(1) of Regulation (EC) No 2202/96 establishes a Community processing threshold for certain citrus fruits, distributed among the Member States in accordance with Annex II thereto. (2) Article 5(2) of Regulation (EC) No 2202/96 provides that when this threshold is overrun the amounts of aid indicated in Annex I thereto are to be reduced in each Member State in which the threshold has been overrun. The overrun of the processing threshold is assessed on the basis of the average quantities processed under the aid scheme during the three marketing years preceding the marketing year for which the aid is to be fixed, or during an equivalent period. (3) The Member States have communicated the quantities of oranges processed under the aid scheme in accordance with Article 39(1)(c) of Commission Regulation (EC) No 2111/2003 (2), which lays down detailed rules for the application of Regulation (EC) No 2202/96. Based on this information, it has been established that the Community processing threshold has been overrun by 100 380 tonnes. Within that overrun, Greece, Italy and Portugal have overrun their threshold. The amounts of aid for oranges indicated in Annex I to Regulation (EC) No 2202/96 for the 2004/05 marketing year should therefore be reduced by 0,64 % in Greece, 14,95 % in Italy and 0,29 % in Portugal. (4) The Member States have communicated the quantities of grapefruit and pomelos processed under the aid scheme in accordance with Article 39(1)(c) of Regulation (EC) No 2111/2003. Based on this information, it has been established that the Community processing threshold has been overrun by 380 tonnes. Within that overrun, Greece and Spain have overrun their thresholds. The amounts of aid for grapefruit and pomelos indicated in Annex I to Regulation (EC) No 2202/96 for the 2004/05 marketing year should therefore be reduced by 7,00 % in Greece and 16,45 % in Spain. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Where Greece, Italy and Portugal are concerned, and for the 2004/05 marketing year, the amounts of aid to be granted under Regulation (EC) No 2202/96 for oranges delivered for processing shall be as indicated in Annex I to this Regulation. Article 2 Where Greece and Spain are concerned, and for the 2004/05 marketing year, the amounts of aid to be granted under Regulation (EC) No 2202/96 for grapefruit and pomelos delivered for processing shall be as indicated in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 49. Regulation as last amended by the Act of Accession of 2003. (2) OJ L 317, 2.12.2003, p. 5. ANNEX I (EUR/100 kg) Multiannual contracts Contracts covering a single marketing year Individual producers Greece 11,20 9,74 8,76 Italy 9,59 8,33 7,50 Portugal 11,24 9,77 8,79 ANNEX II (EUR/100 kg) Multiannual contracts Contracts covering a single marketing year Individual Producers Greece 9,74 8,46 7,62 Spain 8,75 7,60 6,84